Title: From George Washington to John Hancock, 29 December 1776
From: Washington, George
To: Hancock, John

 

Sir
Newtown [Pa.] Decr 29th 1776

I am just setting out, to attempt a second passage over the Delaware with the Troops that were with me on the morning of the 26th. I am determined to effect it, if possible but know that it will be attended with much fatigue & difficulty on account of the Ice, which will neither allow us to cross on Foot, or give us an easy passage with Boats. Genl Cadwalader crossed from Bristol on the 27th and by his Letter of Yesterday was at Borden Town with about Eighteen Hundred Men. In addition to these, Genl Mifflin sent over Five hundred from Philadelphia on Friday, Three hundred yesterday Evening from Burlington and will follow to day with 7 or 800 more. I have taken every precaution in my power for subsisting of the Troops, & shall without loss of time and as soon as circumstances will admit of, pursue the Enemy in their retreat—try to beat up more of their Quarters and in a word, in every instance, adopt such measures as the exigency of our affairs requires & our situation will justifye. had it not been for the unhappy failure of Genls Ewin and Cadwalader in their attempts to pass on the night of the 25, and if the several concerted attacks could have been made, I have no doubt but that our views would have succeeded to our warmest expectations. What was done, occasioned the Enemy to leave their Several Posts on the Delaware with great precipitation. The peculiar distresses to which the Troops who were with me, were reduced by the severities of Cold, rain, Snow & Storm—the charge of the Prisoners they had taken, and another reason that might be mentioned and the little prospect of receiving succours on account of the Season & situation of the River, would not authorize a further pursuit at that time. Since transmitting the List of Prisoners a few more have been discoverd & taken in Trentown, among ’em a Lieutt Colo. & a Deputy Adjutt Genl, The whole amounting to about a Thousand.
I have been honoured with your Letter of the 23d and Its several Inclosures, to which I shall pay due attention. A Flag goes in this Morning with a Letter to Genl Howe & Another to Genl Lee. For the latter, Rob. Morris Esqr. has transmitted a Bill of Exchange drawn by Two British Officers for 116:9:3 on Major Small for money furnished them in South Carolina, which I trust will be paid. This supply is exclusive of the Sum you have resolved to be sent him and which Mr Morris will procure in time. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington


P.S. I am under great apprehensions about obtaining proper supplies of Provision for our Troops. I fear it will be extremely difficult if not

impracticable, As the Enemy from every account, has taken & collected every thing they could find.

